PROMISSORY NOTE $200,000.000 Dated: May 22, 2007 (Original Prinicipal Amount) ("Issuance Date") SUBJECT to receipt from Payee of the Principal on or before May 28, 2007, Dais Analytic Corporation, having a location at 11552 Prosperous Drive, Odessa, Florida 33556 (the “Company”), hereby promises to pay to the Robb Charitable Trust (the Payee”), the principal amount of Two Hundred Thousand Dollars ($200,000.00) (“Principal”) together with interest thereon calculated from the Issuance Date in accordance with the provisions of this Promissory Note as amended, modified or supplemented from time to time (“Note”). 1.Loan Terms. (a)Interest.Interest shall accrue on the unpaid Principal beginning thirty (30) days after the Issuance Date. The interest shall be computed at the rate of 12 percent (12%) per annum with said interest rate increasing by one percent (1%) per annum sixty (60) days after the IssuanceDate and for each 30 day period thereafter in which Principal remains outstanding, provided in no event shall the interest rate under this Note exceed eighteen per cent (18%) per annum (i.e. if $200,000 in Principal were outstanding on September 15, 2007 the interest on this Note would be computed at a rate of 14%) (b) Maturity Date.On January 20, 2008, Company shall pay to the order of Payee at the address indicated above the outstanding Principal and all accrued but unpaid interest due under the Note (“Maturity Date”). (c) As of the Maturity Date any Principal outstanding together with any accrued but unpaid interest on the Note shall be due and payable upon demand. The Note shall be unsecured but with full recourse against Company. Company may repay the Principal and any accrued but unpaid interest in full or in part at any time without penalty. Upon payment of Note the Payee will mark said Note paid in full and send it to Company. 2.Transfer of Notes.Neither Party may assign the Note without the prior written approval of the other Party which shall not be unreasonably withheld.
